Citation Nr: 0716475	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-24 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.    

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg, knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.S.




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that determined that service connection for a left 
leg, knee condition and for a low back disorder remained 
denied because new and material evidence had not been 
submitted.    

The veteran presented testimony at a personal hearing in July 
2006 before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The claim was remanded in August 2006 for further 
development.  In a supplemental statement of the case issued 
in February 2007, the RO determined that no new and material 
evidence had been submitted sufficient to reopen a claim for 
service connection for a left leg disability or for a lumbar 
spine disability.  The claim has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  In an August 1952 rating decision the RO denied 
entitlement to service connection for a bilateral leg 
condition as not shown in the record.  The veteran did not 
appeal the decision, and it became final.

2.  In a Board decision issued in April 1990, the Board 
denied entitlement to service connection for a back disorder.  
This is a final decision.

3.  In a November 2001 rating decision the RO denied 
entitlement to service connection for degenerative arthritis 
of the left knee and determined that new and material 
evidence had not been submitted to reopen the claim for 
subluxation L-5 low back pain, discogenic spondylarthritis, 
and lumbar scoliosis.  The veteran did not appeal the 
decision, and it became final.

4.  Evidence received since the November 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a left leg 
or knee disorder, is cumulative and redundant, and by itself 
or in connection with the evidence previously of record, does 
not raise a reasonable possibility of substantiating the 
claim.

5.  Evidence received since the November 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a lumbar 
spine disorder, is cumulative and redundant, and by itself or 
in connection with the evidence previously of record, does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a left leg, knee 
disorder has not been received, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a lumbar spine disorder 
has not been received, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The veteran seeks entitlement to service connection for a 
lumbar spine disorder and a left leg, knee disorder.  Our 
review finds that these issues were previously denied.  

The veteran first filed a claim for a leg condition in April 
1952.  In a rating decision in August 1952, the RO denied 
entitlement to service connection for a leg condition as not 
shown by the evidence of record.  The veteran was notified of 
the decision by letter dated in September 1952.  He did not 
appeal this decision, thus, it became a final decision.    

In a September 1987 rating decision, the RO denied 
entitlement to service connection for subluxation L5, low 
back pain, discogenic spondylarthritis and lumbosacral 
scoliosis.  The veteran appealed the September 1987 denial.  

In an April 1990 decision the Board denied entitlement to 
service connection for a back disorder.  The Board considered 
service medical records, multiple VA examination reports, VA 
outpatient treatment records from 1978 through 1980 and in 
1983, a statement by M.L.R., D.C. in July 1987, a buddy 
statement dated in June 1988, and the transcript of a 
personal hearing at the RO in October 1988.  

The Board found that a back disorder was not clinically 
demonstrated in service or for many years thereafter and 
concluded that a back disorder was not incurred in or 
aggravated by military service.  When a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based on the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1105.  

In July 1997 the veteran submitted medical evidence that he 
was receiving treatment subluxation of L5 with attendant low 
back pain complicated by phase III discogenic 
spondyloarthritis and rotatory scoliosis.  In a September 
1999 rating decision the RO determined that new and material 
evidence adequate to reopen the claim for service connection 
for a back condition had not been submitted.  The veteran was 
notified that service connection for a back condition had 
been previously denied in a September 1987 rating decision as 
not shown in service.  Although the current medical evidence 
showed pathology of the back on CT and x-ray, the evidence 
did not mention any link of the back conditions to military 
service.  The veteran was notified by letter dated in 
September 1999 of the rating decision and his appeal rights.  
The veteran did not appeal this decision; therefore it is a 
final decision.  

In March 2001, the veteran filed a claim for service 
connection for back and knee conditions.  In a November 2001 
rating decision, the RO denied entitlement to service 
connection for degenerative arthritis of the left knee and 
determined that new and material evidence adequate to reopen 
the claim for subluxation L-5 low back pain, discogenic 
spondylarthritis, and lumbar scoliosis had not been 
submitted.  Evidence reviewed included a statement from Dr. 
C.D.S., a buddy statement, service medical records, and VA 
outpatient reports from March 1999 to June 2001.  The RO 
found that new and material evidence had not been submitted 
to reopen service connection for a back condition as the 
evidence did not provide any evidence that showed incurrence 
during active duty service.  

The RO also denied service connection for degenerative 
arthritis of the left knee since the evidence did not show 
that this condition incurred in or was caused by service.  
Service medical records were negative regarding a knee 
condition.  The evidence did not provide evidence of a knee 
injury during military service and only showed current 
treatment and a relationship of the knee to an old spinal 
injury.  

The veteran was notified of the decision and his appeal 
rights by letter dated in November 2001.  He did not appeal 
this decision; therefore it is a final decision.  

In January 2003, the veteran sought to reopen his claim for 
service connection for a lumbar spine condition and a knee 
condition.  Additional evidence has been added to the record 
in conjunction with the veteran's attempt to reopen his 
claim.  The Board has reviewed the evidence submitted 
subsequent to the November 2001 rating decision, the last 
final decision, in the context of all the evidence of record.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence received into the record since the last final 
rating decision in November 2001 includes statements from the 
veteran, VA medical records, private medical records, a 
letter from the National Personnel Records Center (NPRC), 
records from the Office of the Surgeon General (SGO), and 
hearing testimony by the veteran and T.S.   

Private medical records include a letter dated in October 
2002 from Dr. D.K.T., an October 2002 letter from Dr. S.C.H., 
a private chiropractor, a December 1997 record from Coram 
Healthcare, a March 2003 letter from Dr. L.F.C., referrals to 
physical therapy, physical therapy records, a June 2003 
prescription slip and a September 2003 letter from Dr. K.T.D.  
Private x-rays of the lumbar spine in June 2003 showed severe 
diffuse arthritic changes, but no traumatic abnormality was 
seen.  A private medical record of an MRI performed in August 
2005 that showed degenerative changes of the lumbar spine 
with associated sequelae.  Private medical records show that 
the veteran had a total left knee replacement in 2006.  

VA outpatient treatment records show complaints of and 
treatment for lumbar spine pain and left knee pain.  

The private and VA medical records provide information 
regarding clinical findings, the veteran's current diagnoses 
of the lumbar spine and his left knee, his treatment and 
recommended treatment.  Although these medical records 
constitute new evidence in that they were not of record at 
the time of the previous final decision, they are not 
material evidence because they do not bear directly and 
substantially on the issue at hand.  In this regard, this 
evidence does not show that the veteran suffered a low back 
injury or left leg, knee injury in service or that he has a 
current lumbar spine disorder or left leg, knee disorder 
related to service or that arthritis of the lumbar spine or 
left knee manifested to a compensable degree within the first 
year after service.  

In an October 2002 letter from Dr. S.C.H., it was noted that 
the veteran reported intermittent trouble with his low back 
since sustaining a fall in the 1940s.  This history does not 
place the fall in service, but even assuming for purposes of 
discussion in this decision only, that the veteran was 
referring to a fall in service, this is cumulative of 
evidence previously considered and not new and material 
evidence.  Moreover, Dr. S.C.H. did not provide an opinion 
based on this history provided by the veteran.  Dr. S.C.H. 
only described the clinical findings related to the veteran's 
back condition and the limitations on his activities.  Thus, 
this is not new and material evidence relative to the issue 
at hand.  

Also noted in VA outpatient treatment records was a history 
of conversion hysteria with leg muscles not working in the 
service during World War II.  Prior evidence considered 
showed that the veteran's complaints of cramped leg muscles 
in service were related to his diagnosis of conversion 
hysteria.  Thus this evidence is cumulative and not new and 
material evidence to the issue of a left leg, knee condition.  

In a March 2003 letter Dr. L.F.C. states that the veteran 
first consulted him in January 2003 for complaints of severe 
lower back pain and an unstable left knee.  Dr. L.F.C. noted 
that he had not reviewed the service records, and based on a 
buddy statement, it would appear that the veteran fell and 
injured his back when severe cramps caused him to become 
incapacitated.  Dr. L.F.C.'s statement is not new and 
material evidence.  His statement is not based on a review of 
the service records but based on a buddy statement which has 
been previously of record and considered in a prior final 
decision.  As the buddy statement would not be new and 
material evidence, then reporting the content of the buddy 
statement by another person, Dr. L.F.C., also is not new and 
material evidence.  Duplicate statements or documents, by 
their very nature, are not new and material.  38 C.F.R. § 
3.156.

A letter addressed to the veteran from the NPRC in response 
to an inquiry notes that the records needed to answer his 
inquiry was not in their files.  NPRC noted that if the 
records were there on July 12, 1973, they would have been in 
the area that suffered the most damage in the fire on that 
date and may have been destroyed.  Although NPRC suggested 
the possibility that the veteran's service medical records 
possibly were destroyed in a fire at their facility, service 
medical records are contained in the claims file to include a 
separation examination report in February 1946 and were 
considered in previous denials.  

NPRC sent information obtained from the Office of the Surgeon 
General which shows that the veteran was hospitalized in 
service from July to August 1944 for effects of excessive, 
exhaustive heat.  No diagnosis was entered.  Although this 
record is new, as it had not previously been of record, 
evidence previously considered shows that the veteran had 
been hospitalized in service in July1944.  Moreover, the SGO 
record does not show any findings or diagnosis of a lumbar 
spine condition or left leg, knee condition.  Thus, this is 
cumulative evidence and not new and material.  

In September 2003, the veteran submitted a copy of the SGO 
record noting his hospitalization in July 1944.  The veteran 
contends that his injuries were a result of his falling to 
the ground with seizure like activity due to heat stroke at 
that time.  His injuries to his back and knee were never 
properly documented or treated.  He continued to suffer 
through the pain the rest of his time in the military and 
until the present.  He contends that this is the cause of his 
current back and knee condition.  Also at his personal 
hearing in July 2006 the veteran testified that he believed 
that his leg and back were injured in service when he 
suffered heat stroke.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

The veteran testified at his personal hearing in July 2006 as 
to an incident in service and his belief that his leg and 
back were injured at that time.  He described his symptoms 
and the effect on his daily activities.  His daughter 
testified as to her observations of the veteran's conditions.  
The veteran contends that his back condition and left knee 
condition are related to injuries incurred when he suffered 
heat stroke in service.  The Board recognizes that the 
veteran sincerely believes that he suffered a low back injury 
and left knee injury in service and his current symptoms are 
related to the injuries in service.  There is no indication, 
however, that the veteran or his daughter has medical 
expertise regarding his condition.  As such, they are not 
deemed competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

In conclusion, the claims had previously been denied as the 
evidence of record did not show a lumbar spine disorder or 
left leg, knee disorder in service.  The veteran has been 
notified that to reopen his claims he needed to provide new 
and material evidence not previously considered showing that 
these claimed disorders were incurred in or aggravated by his 
military service or arthritis of his lumbar spine or left 
knee manifested to a compensable degree within one year after 
service.

The Board finds that the evidence received since the November 
2001 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The previously considered evidence showed that 
the veteran had a lumbar spine disorder and left knee 
disorder, but failed to show such in service or arthritis of 
the lumbar spine or left knee within one year following 
separation from service, and failed to relate the claimed 
lumbar spine and left leg, knee disorder to service.  The 
additional evidence submitted since the November 2001 rating 
decision does not show a lumbar spine or left leg/knee 
disorder in service, or arthritis of the lumbar spine or left 
knee within one year post service or relate the veteran's 
current lumbar spine disorder and left leg, knee disorder to 
service and thus does not raise a reasonable possibility of 
substantiating the veteran's claim.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006, pursuant 
to instructions in the August 2006 Board remand.  This letter 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The 
September 2006 letter also advised the veteran of reasons for 
the prior denials of the claims and the evidence necessary to 
reopen the claims, thus satisfying the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant was cured by the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Given that the 
claim to reopen is being denied, any question as to the 
appropriate disability rating or effective date for a grant 
of service connection is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a lumbar spine disorder 
is denied.

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a left leg, knee 
condition, is denied.





____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


